Name: Council Regulation (EC) No 2088/97 of 20 October 1997 amending Regulation (EEC) No 2389/89 on general rules for the classification of vine varieties
 Type: Regulation
 Subject Matter: documentation;  means of agricultural production;  cultivation of agricultural land;  agricultural activity
 Date Published: nan

 Avis juridique important|31997R2088Council Regulation (EC) No 2088/97 of 20 October 1997 amending Regulation (EEC) No 2389/89 on general rules for the classification of vine varieties Official Journal L 292 , 25/10/1997 P. 0003 - 0003COUNCIL REGULATION (EC) No 2088/97 of 20 October 1997 amending Regulation (EEC) No 2389/89 on general rules for the classification of vine varietiesTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine (1), and in particular Article 13 (1) thereof,Having regard to the proposal from the Commission,Whereas Article 6 (2) of Regulation (EEC) No 822/87 has been amended to allow Member States to authorize new plantings on land intended for growing parent vines for scions; whereas, in order to improve health control conditions, it is necessary to enable nursery growers to be provided with greater stocks of vine varieties where these are used for the production of scions; whereas it should therefore be provided that all the varieties listed in the classification of vine varieties in a Member State must be able to be planted in that Member State as varieties which may be used for the production of scions;Whereas Member States may classify varieties which can be used for the production of scions, because of their special characteristics, for their entire territory or merely for certain administrative units;Whereas Regulation (EEC) No 2389/89 (2) should be amended accordingly,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EEC) No 2389/89 is hereby amended as follows:(1) the following point shall be added to Article 2 (2):'(e) "variety which can be used for the production of scions" means the wine grape variety, the table grape variety and the grape variety for special use, defined in points (a), (b) and (c), where they are cultivated for the production of vegetative vine propagation material and supply the aerial parts of the young plant.`;(2) the following paragraph shall be added to Article 3:'3. The varieties which can be used for the production of scions shall be classified by the Member States for all their administrative units or a part thereof, from varieties classified on their territory under Article 2 (2) (a), (b) and (c).`Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Luxembourg, 20 October 1997.For the CouncilThe PresidentF. BODEN(1) OJ L 84, 27. 3. 1987, p. 1. Regulation as last amended by Regulation (EC) No 2087/97 (see page 1 of this Official Journal).(2) OJ L 232, 9. 8. 1989, p. 1. Regulation as last amended by the 1994 Act of Accession.